Citation Nr: 0827714	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-35 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a disability rating greater than 20 percent 
for service-connected traumatic costochondritis with soft 
tissue mass.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to June 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which increased the veteran's service-connected 
traumatic costochondritis with soft tissue mass from 10 
percent to 20 percent.      

The veteran indicated on his August 2006 VA Form 9 that he 
wished to testify at a Board hearing.  A Central Office 
hearing was scheduled for July 2008 and the veteran was 
provided notice of this hearing in May 2008.  However, the 
veteran failed to report to the scheduled hearing and failed 
to explain his absence.  Therefore, the Board hearing request 
is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2007).

The veteran's representative submitted additional evidence 
which was received at the Board in June 2008.  As that 
evidence is duplicative of evidence already of record, it 
need not be referred to the RO for initial consideration.  
38 C.F.R. §§ 19.37, 20.1304.


FINDING OF FACT

The veteran's traumatic costochondritis with soft tissue mass 
is currently characterized by a diastasis (abnormal 
separation of parts) of the left sternoclavicular joint with 
a soft tissue mass between the sternum and the clavicle.    


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for service-connected traumatic costochondritis with soft 
tissue mass are not met. 38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.53, 4.71a, 4.71a 
including Diagnostic Code 5297-5203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim that his 
service-connected traumatic costochondritis with soft tissue 
mass is more disabling than currently evaluated.

Procedural History

A brief review of the history of this appeal is as follows.  
The veteran's service medical records show that he fell and 
injured his chest in approximately November 1977.  Subsequent 
to this injury the veteran complained of recurring chest 
pain, diagnosed as costochondritis.  The veteran submitted 
his original claim for service connection for costochondritis 
in August 1980.  By rating decision dated in December 1980 
the RO granted service connection for costochondritis, 
traumatic and assigned a 10 percent disability rating.  The 
veteran perfected an appeal to this decision and in a June 
1982 decision the Board continued the 10 percent disability 
rating initially assigned. 

In August 1998 the veteran requested an increased rating for 
his service-connected costochondritis.  He underwent a VA 
examination in September 1998.  By rating decision dated in 
November 1998 the RO continued the 10 percent disability 
rating.  The veteran submitted a notice of disagreement (NOD) 
as to this decision in December 1998 and in January 1999 the 
RO issued a statement of the case (SOC).  However, the 
veteran never perfected an appeal of the November 1998 rating 
decision.

On February 23, 1999, the veteran submitted private treatment 
records dated from November 1998 to January 1999 and 
requested that he be service connected for a soft tissue mass 
as secondary to his service connected costochondritis.  
Subsequently, the veteran submitted a claim for an increased 
rating in October 2004.  In connection with these claims the 
veteran was afforded VA examinations in November 2004 and 
February 2005.  By rating decision dated in June 2005 the RO 
increased the veteran's disability rating from 10 percent to 
20 percent effective February 23, 1999, the date of claim for 
increase.  The soft tissue mass was included with the 
evaluation of traumatic costochondritis as they are not 
separate disabilities, rather the soft tissue mass was 
considered a residual of the veteran's in-service chest 
injury.  The veteran submitted an NOD in May 2006 and he was 
afforded two more VA examinations in August and October 2006.  
He perfected an appeal in August 2006 and was afforded two 
more examinations in August and December 2007.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2007).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2007).  

Chondritis is an inflammation of the cartilage. See Stedman's 
Medical Dictionary 340 (27th ed. 1999).  Costochondritis is 
inflammation of one or more costal cartilages, characterized 
by local tenderness and pain of the anterior chest wall that 
may radiate.  See Stedman's, supra, at 418.  Costochondritis 
is not listed in the rating schedule.  Where a particular 
disability for which the veteran has been service-connected 
is not listed, it may be rated by analogy to a closely 
related disease in which not only the functions affected, but 
also the anatomical area and symptomatology are closely 
analogous. 38 C.F.R. §§ 4.20, 4.27; Lendenmann v. Principi, 3 
Vet. App. 345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  Costochondritis has historically been 
rated at times under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5297 (removal of the ribs). 

The RO has evaluated the veteran's traumatic costochondritis 
with soft tissue mass under 38 U.S.C.A. § 4.71a, DC 5297-
5203.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen.  38 
C.F.R. § 4.27.  This hyphenated diagnostic code may be read 
to indicate that injury to the ribs is the service-connected 
disorder, and it is rated as if the residual condition is 
impairment of the clavicle or scapula under DC 5203. 

DC 5297 provides that a 10 percent evaluation is warranted 
for the removal of one rib or the resection of two or more 
ribs without regeneration.  A 20 percent evaluation is 
warranted where two ribs have been removed.  A 30 percent 
evaluation is warranted where three or four ribs have been 
removed.  A 40 percent evaluation is warranted where five or 
six ribs have been removed.  And a maximum 50 percent 
evaluation is warranted for the removal of six or more ribs.  
Notes to this code provide that the rating for rib resection 
or removal is not to be applied with ratings for purulent 
pleurisy, lobectomy, pneumonectomy or injuries of pleural 
cavity.  However, rib resection will be considered as rib 
removal in thoracoplasty performed for collapse therapy or to 
accomplish obliteration of space and will be combined with 
the rating for lung collapse or with the rating for 
lobectomy, pneumonectomy or the graduated ratings for 
pulmonary tuberculosis.  38 C.F.R. § 4.71a, DC 5297.  

Under DC 5203, malunion of the clavicle or scapula, or 
nonunion without loose movement, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires nonunion with 
loose movement or dislocation.  These disabilities may also 
be rated on the basis of impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, DC 5203.  

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

Evidence relevant to the level of severity of the veteran's 
traumatic costochondritis with soft tissue mass includes VA 
examinations dated in November 2004, February 2005, August 
2006, October 2006, August 2007, and December 2007.  During 
the November 2004 examination the veteran reported a history 
of injury to his chest in 1977 when he fell on wood and broke 
one rib.  He was reportedly given a shot of cortisone and he 
said that made him feel better.  Since the injury the pain 
has constantly bothered the veteran and he stated that it 
feels like a stick pricking him in the chest most of the time 
and at times he even has a sharp pain in his chest.  He was 
taking Vioxx but it caused him a lot of burning in the 
stomach so he quit it and he says that the Celebrex does not 
seem to help him either.  His doctors have told him that he 
must live with the pain.  At the time of the examination the 
veteran reported that had been a custodian for the Post 
Office for the past 14 years.  He said that he is able to do 
his job but the costochondritis constantly bothers him.  He 
has no other joint problems.  He said that it is very tender 
when he bends his neck.  On physical examination the examiner 
reported bony tenderness at the costochondral angle to the 
ribs from 3 to 6 and some bony growth was also seen at the 
fourth rib level.  An X-ray of the chest revealed soft tissue 
density extending 4 millimeters outside the aortic arch 
surrounding the aortic arch.  There was no evidence of 
fracture or other abnormality.  

During the February 2005 VA examination the veteran 
reiterated his earlier history of a chest injury in service 
and stated that he had been having chronic pain in the left 
sternoclavicular joint since.  He was treated with multiple 
different modalities without effect.  He was seen by a 
private orthopedic surgeon who recommended a computed 
tomography (CT) scan and a magnetic resonance imaging (MRI) 
scan to better evaluate the joint due to his continued 
complaints of pain and disability.  A November 1998 CT scan 
showed diastasis of the left sternoclavicular joint with a 
soft tissue mass between the sternum and the clavicle.  It 
was recommended that he undergo an MRI of this area to better 
evaluate the soft tissue mass.  The MRI examination revealed 
what was thought to be scar tissue interposed in the left 
sternoclavicular joint.  The veteran continued to have pain 
with any type of left upper extremity activities, especially 
with lifting.  The examiner opined that the traumatic injury 
to the veteran's anterior left sternoclavicular joint is 
causing his prominent pain complaints with activities.  The 
soft tissue that is interposed in the joint may be scar 
tissue more likely than ligamentous or joint capsular 
interposition, although these are possibilities.  The 
examiner opined that the veteran's soft tissue mass is more 
likely than not related to the veteran's previous injury to 
the left sternoclavicular joint and that this mass most 
likely represents scar tissue interposed in the joint.  

During the August 2006 VA examination the veteran complained 
of intense pain in the left sternoclavicular joint with 
"spasming" that will last 25-30 seconds.  He stated that 
this occurs up to ten times per day.  There are no periods of 
flare-up.  He does not utilize any assistive devices.  The 
veteran reported that he continued to work as a custodian for 
the United States Postal Service and continued having trouble 
working due to his chest pain.  The additional limitation 
following repetitive use is increased pain and muscle spasm 
in the chest wall area.  There are no additional limitations 
with flare-ups, as there are no flare-ups.  There was no 
effect of incoordination, fatigue, weakness, or lack of 
endurance on the sternoclavicular joint function.  On 
physical examination the examiner noted that range of motion 
of the sternoclavicular joint is not measurable due to the 
nature of the joint.  He does have a palpable fullness in the 
left sternoclavicular joint area.  It is exquisitely tender.  
He does embellish symptoms when touching this, but when 
distracted, he does not exhibit painful behavior.  There was 
no palpable effusion, although there was fullness in this 
area.  It is not ballotable.  There appears to be no 
instability in this joint.  The diagnosis was left 
sternoclavicular joint diastasis.  Review of the CT scan and 
MRI showed an interposition of soft tissue in this area that 
is as likely as not scar tissue.  The examiner noted that the 
veteran was embellishing symptoms and was not exhibiting 
painful behavior when distracted.  

During the October 2006 VA examination the examiner was 
requested to examine the veteran's left glenohumeral joint as 
to the effects to his left sternoclavicular joint on his 
glenohumeral joint.  The examiner wrote that a review of the 
anatomy would contradict any apposition of the glenohumeral 
joint with the sternoclavicular joint as the sternoclavicular 
joint is formed by the sternum and the clavicle which forms 
another joint laterally with the acromion process of the 
scapula.  The glenohumeral joint is not involved in any 
articulation with the acromioclavicular joint, neither is 
there any articulation of the glenohumeral joint with the 
sternoclavicular joint.  They are separate.  As there is no 
articulation between the glenuhumeral joint and the 
sternoclavicular joint the sternoclavicular joint cannot 
affect the range of motion of the left glenohumeral joint 
(shoulder joint).  Therefore, the examiner wrote that 
examination was not indicated. 

In August 2007, the examiner who conducted the October and 
August 2006 VA examinations reviewed the claims file and 
noted that there was no change in the opinions or diagnoses 
from the two prior examinations.  

During the December 2007 VA examination the veteran 
complained of daily pain in the left sternoclavicular joint 
area with a level of 10 out of 10.  It is aggravated by 
motion of his left shoulder.  The veteran reported periodic 
spasms of the chest wall originating from pain in his 
sternoclavicular joint area.  He stated that he had a mass in 
the area of the injury. The veteran denied flare-ups and 
instead reported steady pain.  There was no incoordination or 
excess fatigue.  He did report problems with endurance.  The 
veteran reportedly worked as a custodian at a Post Office and 
stated that his chest disorder interferes with his work and 
he will have to rest for 10 or 15 minutes prior to returning 
to his job.  He drives an automobile and does very little 
work around his house.  There is no incoordination, he uses 
no assistive devices or braces, and he had a film of the 
sternum done in July 2006 which was interpreted as normal.  
Physical examination of the anterior chest wall revealed no 
visualization of a mass or a difference in the right and left 
sternoclavicular joint area.  On light palpation of the 
sternoclavicular joint the veteran complained of exquisite 
pain.  The examiner stated that the best he could tell there 
was no motion on compression of the sternoclavicular joint.  
However, the veteran would not let the examiner compress very 
much.  The veteran complained of tenderness along the 
clavicle and complained on tenderness on palpation of the 
left shoulder.  The examiner flexed and adducted the 
veteran's shoulder to about 0 to 80 degrees and then the 
veteran bent over complaining of severe pain.  The examiner 
could do no further examination of the veteran's shoulder and 
the examiner noted that there is no motion of the 
sternoclavicular joint anatomically.  The impression was 
contusion of the left sternoclavicular joint, old.  

Also of record are VA outpatient treatment records dated from 
January 2001 to May 2007 and private treatment records dated 
from June 1992 to July 2005.  These records show complaints 
of and treatment for chest pain.  A November 1998 CT scan 
revealed diastasis (abnormal separation of parts) of the left 
sternoclavicular joint with a soft tissue mass between the 
sternum and the clavicle.  In a March 2005 statement the 
veteran's private physician wrote that the veteran's 
costochondritis was an inflammatory condition that can cause 
severe chest wall spasms of pain and thus the veteran should 
avoid handling heavy equipment and doing jobs that require 
significant rotary arm/chest muscle activity as they cause 
his condition to flare.  

A 20 percent evaluation is warranted under DC 5203 where 
there is nonunion with loose movement or dislocation of the 
clavicle or scapula.  The November 1998 CT scan showed an 
abnormal separation of the left sternoclavicular joint, thus 
the veteran is entitled to a 20 percent disability rating 
under 5203 based on dislocation of the clavicle.  20 percent 
rating is the highest rating available under that Code.  The 
evidence of record does not support a disability rating 
higher than 20 percent.  The clinical evidence does not 
demonstrate that the veteran has had any ribs removed or 
resected as a result of his chest injury in service.  Thus, 
an increased rating pursuant to the provisions of DC 5297 for 
removal of ribs is not warranted.  Also, while 
costochondritis may be rated as an injury to Muscle Group 
XXI, the muscles of respiration of the thoracic muscle group 
(38 C.F.R. § 4.73, DC 5321), consideration under DC 5321 
would not benefit the veteran since a 20 percent rating is 
the highest available under that Code.  As for range of 
motion, the August 2006 VA examination includes the 
examiner's express statement that there is no motion of the 
sternoclavicular joint anatomically and further commented 
that there was no effect of incoordination, fatigue, 
weakness, or lack of endurance on the sternoclavicular joint 
function.  The examiner further noted that because there is 
no articulation between the shoulder joint and the 
sternoclavicular joint, the sternoclavicular joint cannot 
affect the range of motion of the left shoulder.  Thus, 38 
C.F.R. §§ 4.40 and 4.59 would not provide the basis for an 
increased rating.  For all the foregoing reasons, the Board 
finds that the 20 percent rating currently assigned for the 
veteran's costochondritis is proper, and that the criteria 
for higher evaluation have not been met under any analogous 
Diagnostic Code.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in October 2004 and January 2005.  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In an October 2004 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected costochondritis, the evidence must show that his 
condition "has gotten worse."  In a subsequent January 2005 
letter, the RO explained that in order to establish 
entitlement to service connection for an additional 
disability that was caused or aggravated by a service-
connected disability, the evidence must show such a nexus.  
These letters also explained that the VA was responsible for 
(1) requesting records from Federal agencies, (2) assisting 
in obtaining private records or evidence necessary to support 
his claim, and (3) providing a medical examination if 
necessary.  The June 2005 rating decision explained the 
criteria for the next higher disability rating available for 
costochondritis under the applicable diagnostic codes.  The 
September 2006 statement of the case provided the appellant 
with the applicable regulations relating to disability 
ratings for his service-connected costochondritis, as well as 
the requirements for an extraschedular rating under 38 C.F.R. 
§ 3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 489.

VA has assisted the veteran in obtaining evidence, afforded 
the veteran several physical examinations, afforded the 
veteran the opportunity to give testimony before the Board 
(although, as above, the veteran failed to report to the 
scheduled hearing).  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

A disability rating greater than 20 percent for service 
connected traumatic costochondritis with soft tissue mass is 
denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


